   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 1 of 20 PageID #: 1




                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION

  FLANDREAU SANTEE SIOUX TRIBE, a
  federally recognized Indian tribe,                          Civil Action No. 4:20-cv-4070

  Plaintiff,                                                  VERIFIED COMPLAINT FOR
                                                              DECLARATORY AND INJUNCTIVE
  v.                                                          RELIEF

  JOVITA CARRANZA, in her official capacity as
  Administrator of the United States Small Business
  Administration; and STEVEN MNUCHIN, in his
  official capacity as Secretary of the United States
  Department of the Treasury,
  Defendants.



       Plaintiff the Flandreau Santee Sioux Tribe (“Tribe”) brings this complaint for declaratory

and injunctive relief.

                                        INTRODUCTION

       1.       This action under the Administrative Procedure Act (“APA”) challenges the U.S.

Small Business Administration’s (“SBA”) Interim Final Rule, propounded on April 2, 2020 (and

subsequently amended), implementing the Paycheck Protection Program (“PPP”) established by

section 1102 of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.

116-136 (Mar. 27, 2020), 134 Stat. 281, 15 U.S.C. § 636(a)(36). The Interim Final Rule renders

statutorily-eligible Tribal business concerns ineligible for PPP loans in clear violation of the plain

language of the CARES Act.

       2.       The SBA’s no-casino rule makes lawfully operating tribal casinos, including the

Tribe’s Royal River Casino and Hotel, ineligible for the PPP. The SBA’s no-lender rule makes

lawfully operating tribal lending businesses, including the Tribe’s FSST Financial Services, LLC


                                                  1
   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 2 of 20 PageID #: 2




and Flandreau Management Services, LLC, ineligible for the PPP. These ineligibility rules are

contrary to the express and unambiguous terms of the CARES Act, which provides that “any …

Tribal business concern … shall be eligible to receive a [PPP] loan” if the business employs no

more than 500 employees. Because the rule contravenes the law it purports to implement, the

SBA’s exclusion of tribal casinos and lending businesses from the PPP is arbitrary, capricious, an

abuse of discretion, not in accordance with law, and in excess of the SBA’s statutory authority, all

in violation of the APA.

       3.      The Tribe seeks to immediately enjoin the enforcement of the no-casino rule and

the no-lender rule so that such rules will not prevent the Tribe from obtaining PPP loans to pay the

employees of all its eligible Tribal businesses and meet other financial obligations of the Tribal

businesses while such businesses are closed or in limited operation to protect the public health

during the Covid-19 pandemic.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1337, 1346(a)(2) and 1362, in that this is a civil action arising under the

Constitution, laws, or treaties of the United States, this is a civil action arising under an Act of

Congress regulating commerce, this is a civil action against the United States not exceeding

$10,000 in amount founded upon an Act of Congress or regulation of an executive department,

and this is a civil action brought by an Indian tribe with a governing body duly recognized by the

Secretary of the Interior wherein the matter in controversy arises under the Constitution, laws, or

treaties of the United States.

       5.      This action arises under the Constitution, laws, or treaties of the United States,

including but not necessarily limited to the following: the Administrative Procedure Act, 5 U.S.C.


                                                 2
   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 3 of 20 PageID #: 3




§§ 551-596 and §§ 701-706, and accompanying regulations; the Declaratory Judgment Act, 28

U.S.C. §§ 2201-2202, the All Writs Act, 16 U.S.C. § 1651, the Indian Gaming Regulatory Act, 25

U.S.C. §§ 2701-2721, and federal common law.

        6.      The sovereign immunity of the United States has been waived with respect to the

subject matter of this action and the relief requested herein by the APA, 5 U.S.C. § 702.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) in that this is a

civil action in which each of the defendants is an officer or employee of the United States or an

agency thereof acting in his or her official capacity, or an agency of the United States, no real

property is involved in the action, and the plaintiff resides in this judicial district.

                                               PARTIES

        8.      The plaintiff Tribe is a federally recognized Indian tribe located on the Flandreau

Indian Reservation and headquartered at 603 West Broad Avenue, Flandreau, South Dakota 57028.

See Indian Entities Recognized and Eligible to Receive Services from the United States Bureau of

Indian Affairs, 85 Fed. Reg. 5462, 5463 (Jan. 30, 2020).

        9.      The Tribe owns and operates the Royal River Casino and Hotel (“Casino”) on the

Flandreau Indian Reservation in accordance with the Indian Gaming Regulatory Act (“IGRA”),

25 U.S.C. §§ 2701-2721. The Tribe owns and operates FSST Financial Services, LLC and

Flandreau Management Services, LLC (together, the “Tribal Lending Businesses”) on the

Flandreau Indian Reservation. The Tribal Lending Businesses are limited liability companies

wholly owned by the Tribe that are financial businesses primarily engaged in the business of

lending. The three business are collectively referred to herein as the “Tribal Businesses.”

        10.     Defendant Jovita Carranza is the Administrator of the SBA, which administers the

PPP under the CARES Act. Section 1114 of the CARES Act directs defendant Carranza, as the


                                                    3
   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 4 of 20 PageID #: 4




SBA Administrator, to issue regulations to carry out the CARES Act. Defendant Carranza and the

SBA issued and are implementing and enforcing such regulations. Defendant Carranza is sued in

her official capacity.

        11.     Defendant Steven Mnuchin is the Secretary of the United States Department of the

Treasury. The SBA Administrator consulted with Defendant Mnuchin to develop the regulations

to carry out the CARES Act, including the Interim Final Rules at issue here. Defendant Mnuchin

is sued in his official capacity.

                                    GENERAL ALLEGATIONS

                                         THE CARES ACT

        12.     Amid massive disruptions to small businesses caused by the novel coronavirus

(Covid-19) pandemic, the federal government enacted the CARES Act to provide over $2 trillion

in economic relief. The President signed the CARES Act on March 27, 2020.

        13.     Among other actions, the CARES Act established the Paycheck Protection

Program, or PPP. CARES Act § 1102(a)(2).

        14.     The CARES Act situated the PPP provisions as a new paragraph 36 within section

7(a) of the Small Business Act, 15 U.S.C. § 636(a).

        15.     The CARES Act states, “Except as otherwise provided in [paragraph 36], the [SBA]

Administrator may guarantee [PPP] loans under the same terms, conditions, and processes as a

loan made under [§7(a)].”

        16.     In light of the extraordinary need for economic relief that the PPP seeks to address,

paragraph 36 provides numerous exceptions to the general terms, conditions, and processes that

generally apply to §7(a) loans. The PPP features expanded eligibility criteria compared with the

SBA’s existing §7(a) loan programs (§1102(a)(2)(36)(D)) and authorizes banks to loan applicants


                                                  4
  Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 5 of 20 PageID #: 5




up to $10 million of federal funds (§1102(a)(2)(36)(E)). Lender and borrower fees are waived

(§1102(a)(2)(36)(H)), the requirement that the borrower is unable to obtain credit elsewhere is

waived (§1102(a)(2)(36)(I)), and no personal guarantee or collateral shall be required

(§1102(a)(2)(36)(J)). Interest is capped at four percent. §1102(a)(2)(36)(L). The Act also forgives

up to the full amount of the loan for eligible payments the borrower makes during the eight weeks

after the loan origination date. §1106.

       17.     In subparagraph (36)(D), captioned “Increased Eligibility for Certain Small

Businesses and Organizations,” the CARES Act provides PPP eligibility requirements as follows

(emphasis added):

         (i) In General.—During the covered period, in addition to small business
         concerns, any business concern, nonprofit organization, veterans organization,
         or Tribal business concern described in section 31(b)(2)(C) shall be eligible to
         receive a covered loan if the business concern, nonprofit organization,
         veteran’s organization, or Tribal business concern employs not more than the
         greater of—

               (I) 500 employees; or

               (II) if applicable, the size standard in number of employees established by
               the Administration for the industry in which the business concern,
               nonprofit organization, veterans organization, or Tribal business concern
               operates.

       18.     The “covered period” is the period beginning on February 15, 2020 and ending on

June 30, 2020. §1102(a)(2)(36)(A)(iii).

       19.     A “Tribal business concern described in [Small Business Act] section 31(b)(2)(C)”

is, in relevant part, a “small business concern … that is wholly owned by one or more Indian tribal

governments.” 15 U.S.C. § 657a(b)(2)(C).

       20.     Early versions of the PPP legislation did not expressly make Tribal business

concerns eligible for the PPP. Congress decided to expressly provide eligibility for any “Tribal

business concern,” even though such businesses would have been included as a generic “business

                                                5
   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 6 of 20 PageID #: 6




concern,” to eliminate any ambiguity, to ensure that Indian tribes’ dual roles as governments and

business proprietors would not affect their eligibility for federal assistance available to

governments or to businesses, and to ensure that the PPP reached all tribally-owned businesses

that meet the statutory criteria.

        21.     The CARES Act singles out the “accommodation and food services” industry –

identified in the Act by reference to the “North American Industry Classification System

[“NAICS”] code beginning with 72” – for special treatment to ensure the PPP covers businesses

in this industry as fully as possible. For businesses in this industry, the Act waives affiliation rules

and   counts    each    location    separately   for   purposes    of   counting     500   employees.

§1102(a)(2)(36)(D)(iii), (iv). The industry includes “casino hotels,” NAICS code 721120, and

therefore includes the Casino.

        22.     The CARES Act also provides the following “borrower requirement,”

subparagraph (36)(G):

          (i) Certification.—An eligible recipient applying for a covered loan shall make
          a good faith certification—

                (I) that the uncertainty of current economic conditions makes necessary
                the loan request to support the ongoing operations of the eligible recipient;

                (II) acknowledging that the funds will be used to retain workers and
                maintain payroll or make mortgage payments, lease payments, and utility
                payments;

                (III) that the eligible recipient does not have an application pending for a
                loan under this subsection for the same purpose and duplicative of
                amounts applied for or received under a covered loan; and

                (IV) during the period beginning on February 15, 2020 and ending on
                December 31, 2020, that the eligible recipient has not received amounts
                under this subsection for the same purpose and duplicative of amounts
                applied for or received under a covered loan.




                                                   6
  Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 7 of 20 PageID #: 7




       23.       The CARES Act, in subparagraph (36)(F)(ii)(II), directs lenders “evaluating the

eligibility of a borrower for a covered loan within the terms of this paragraph” to “consider whether

the borrower—(aa) was in operation on February 15, 2020; and (bb)(AA) had employees for whom

the borrower paid salaries and payroll taxes; or (BB) paid independent contractors, as reported on

a Form 1099-MISC.”

       24.       PPP loans are to be used for payroll and salaries, group health insurance premiums,

payments for mortgages, rent and utilities, and interest payments on existing debts.               §

1102(a)(2)(36)(F). The aim of the PPP, therefore, is not to fund the business operations of the

borrower, but rather to provide money to other people – employees, landlords, lenders, health

insurance and utility providers – while the borrower’s business is temporarily closed or otherwise

short of revenue because of the covid-19 pandemic. In short, the policy of Congress and the

purpose of the statute is to keep small business personnel on payrolls until businesses can return

to normal operation.

       25.       Congress authorized commitments of $349 billion for the PPP and other §7(a) loans

for the period from February 15, 2020 through June 30, 2020.

       26.       Lenders began to accept PPP loan applications almost immediately after the

CARES Act became law. PPP loans are funded on a “first-come, first-served” basis.

       27.       The SBA publicly announced that the $349 billion authorization for the PPP was

completely exhausted as of Thursday, April 16, 2020, less than two weeks after the application

period opened.

       28.       On April 23, 2020, Congress authorized a further commitment for PPP loans in in

the amount of $310 billion. The president is expected to sign the appropriation shortly.




                                                  7
  Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 8 of 20 PageID #: 8




       29.     Section 1114 of the CARES Act gives the SBA Administrator emergency

rulemaking authority to “carry out” Title I of the CARES Act, which includes the PPP.

                                      THE INTERIM RULE

       30.     On or about April 2, 2020, the SBA issued an Interim Final Rule, “Business Loan

Program Temporary Changes; Paycheck Protection Program.” The Interim Final Rule was

published in the Federal Register on April 15, 2020. 85 Fed. Reg. 20811.

       31.     Under the heading, “How do I determine if I am ineligible?”, the Interim Final Rule

states: “Businesses that are not eligible for PPP loans are identified in 13 CFR 120.110 … except

that nonprofit organizations authorized under the Act are eligible.” 85 Fed. Reg. at 20812.

       32.     Under the previously adopted 13 C.F.R. § 120.110, certain types of businesses are

generally ineligible for SBA business loans. The list of ineligible businesses includes “Businesses

deriving more than one-third of gross annual revenue from legal gambling activities,” 13 C.F.R. §

120.110(g), and “Financial businesses primarily engaged in the business of lending,” 13 C.F.R. §

120.110(b).

       33.     Thus, the Interim Final Rule for implementing the PPP incorporates the SBA’s

general “no-casino rule” and “no-lender rule.”

       34.     The list of ineligible businesses under 13 C.F.R. § 120.110 also includes “Non-

profit businesses.” 13 C.F.R. § 120.110(a). However, the Interim Final Rule specifies that despite

their general ineligibility under § 120.110, “nonprofit organizations authorized under the Act are

eligible.” 85 Fed. Reg. at 20812.

       35.     The list of ineligible businesses under 13 C.F.R. § 120.110 does not apply to the

SBA’s “HUBZone” program, established by 15 U.S.C. § 657a – the section referenced in the

CARES Act to define “Tribal business concerns.” Thus, a “Tribal business concern” under the


                                                 8
  Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 9 of 20 PageID #: 9




CARES Act is not inherently, by reference, or otherwise, limited to non-gambling and non-lending

businesses.

       36.     The SBA’s no-casino rule and no-lender rule originate with the SBA’s Loan Policy

Statement issued in 1953. See Loan Policy Statement § 101.4(d)(8) & (9), 19 Fed. Reg. 5440,

5441 (Aug. 26, 1954). The no-casino rule and no-lender rule have remained in place, with some

modifications, ever since. The SBA Loan Policy Board enacted the rules pursuant to 15 U.S.C. §

633(d), which authorizes the Board to establish general policies regarding “the public interest

involved in the granting and denial of applications for financial assistance.”

       37.     On or about April 14, 2020, the SBA issued an amended Interim Final Rule,

“Business Loan Program Temporary Changes; Paycheck Protection Program – Additional

Eligibility Criteria and Requirements for Certain Pledges of Loans.” See Exhibit A. The amended

Interim Final Rule, in part, amended the no-casino rule as applied to the PPP.

       38.     In the amended Interim Final Rule, the SBA opened PPP eligibility to businesses

with small, secondary gambling operations – those whose gambling revenue in 2019 was not more

than $1 million and comprised less than half the business’s total revenue for the year. Amended

Interim Final Rule § 2.b.

       39.     The amended Interim Final Rule states, “The Administrator, in consultation with

the Secretary, believes this test appropriately balances the longstanding policy reasons for limiting

lending to businesses primarily and substantially engaged in gaming activity with the policy aim

of making the PPP Loan available to a broad segment of U.S. businesses and their employees.”

       40.     Numerous members of Congress have urged Administrator Carranza and Secretary

Mnuchin to rescind the SBA’s no-casino rule, expressing the view that the no-casino rule is

contrary to the unambiguous language and intent of the CARES Act. Five such letters signed by


                                                 9
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 10 of 20 PageID #: 10




a total of 51 Senators and United States Representatives are attached hereto as Exhibit B . The

Tribe has also urged Administrator Carranza and Secretary Mnuchin to amend the PPP eligibility

rules to clarify that any tribal business that meets the statutory qualifications is eligible for PPP.

Exhibit C.

                                    THE TRIBAL BUSINESSES

       41.     The Tribe owns and operates the Royal River Casino and Hotel (“Casino”) in

accordance with the Indian Gaming Regulatory Act (“IGRA”), 25 U.S.C. §§ 2701-2721, and the

2016 gaming compact between the Tribe and the State of South Dakota.

       42.     Congress enacted IGRA in 1988 to statutorily authorize “the operation of gaming

by Indian tribes as a means of promoting tribal economic development, self-sufficiency, and strong

tribal governments.” 25 U.S.C. § 2702(1); see 25 U.S.C. § 2701(4) (finding that the promotion of

these objectives is “a principal goal of Federal Indian policy”).

       43.     According to an economics firm that studies the tribal gaming industry, 246 Indian

tribes operate over 500 gaming facilities in 29 states. The Covid-19 pandemic has effectively shut

down the entire casino industry. At tribal casinos alone, it is estimated that 296,000 people have

been forced out of work and $665 million in wages have been lost.                                 See

http://www.meistereconomics.com/coronavirus-impact-on-tribal-gaming.            While some tribal

casinos are very large and staffed by thousands of employees, about 60 percent of tribal casinos

have 500 employees or less.

       44.     With only very limited exceptions, IGRA requires that every tribal casino be solely

owned by an Indian tribe. 25 U.S.C. § 2710(b)(2)(A). Employees of the Casino are licensed by

the Tribe’s gaming regulatory authority in compliance with IGRA, Tribal law, and the Tribal-State

gaming compact.


                                                 10
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 11 of 20 PageID #: 11




       45.     The Tribe’s Casino has been in operation since 1990.

       46.     The Casino employs approximately 250 people.

       47.     The Casino derives approximately 75.25% of its gross annual revenue from legal

gambling activities.

       48.     The Tribe owns and operates the Tribal Lending Businesses, FSST Financial

Services, LLC, and FSST Management Services, LLC. The Tribal Lending Businesses are

financial businesses primarily engaged in the business of lending.

       49.     FSST Financial Services, LLC is a limited liability company wholly owned by the

Tribe that was organized by the Tribe’s Executive Committee on February 12, 2014 by Tribal

Resolution 14-19, and it has been in operation since then. It employs one person.

       50.     FSST Management Services, LLC is a limited liability company wholly owned by

the Tribe that was organized by the Tribe’s Executive Committee on February 12, 2014 by Tribal

Resolution 14-19, and it has been in operation since then. It employs nine people.

       51.     The Tribe can in good faith make the certification required for PPP applicants “that

the uncertainty of current economic conditions makes necessary the loan request to support the

ongoing operations” of the Tribal Businesses; “that funds will be used to retain workers and

maintain payroll or make mortgage payments, lease payments and utility payments;” and that the

Tribal Businesses have no §7(a) loan application pending and have not received §7(a) funds since

February 15, 2020, “for the same purpose and duplicative of amount applied for or received” under

a PPP loan. See CARES Act §1102(a)(2)(36)(G).

       52.     The IGRA sets safety standards for gaming facilities, and requires that the

“operation of that gaming is conducted in a manner which adequately protects the environment

and the public health and safety.” See 25 U.S.C. § 2710(b)(2)(E), 25 U.S.C. § 2710(d)(1)(A)(ii),


                                                11
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 12 of 20 PageID #: 12




and 25 CFR Part 559. The Executive Committee of the Tribe temporarily closed the Casino on

March 31, 2020 by Tribal Resolution 2020-52 to protect the health and safety of guests, employees,

the community, and the wider public. The Casino has remained closed since then in compliance

with federal and tribal law, and will face additional furloughs without PPP funding.

       53.     The Casino furloughed 225 employees, and approximately 25 employees remain

employed. Furloughed employees were given two weeks of pay during the furlough, and the Tribe

continues to pay for their healthcare benefits. The Tribe has a limited amount of cash reserves

which will be completely depleted if the Casino does not reopen.

       54.     The Casino has debt obligations for a recently completed renovation which remain

outstanding during closure.

       55.     The Tribal Lending Businesses remain open, however staffing has been an issue

because of the Covid-19 pandemic, and several employees have been laid off. Additional

recruitment efforts for employees will be necessary to sustain the business, including hiring

bonuses and hazard pay. Some employees at the Lending Businesses are eligible for healthcare,

and continue to receive benefits through the Covid-19 pandemic.

       56.     The Casino is eligible for a PPP loan under the CARES Act, but the SBA’s no-

casino rule makes the Casino ineligible.

       57.     The Tribal Lending Businesses are eligible for PPP loans under CARES Act, but

the SBA’s no-lender rule makes the Tribal Lending Businesses ineligible.

       58.     The Tribe applied to the First National Bank in Sioux Falls for a PPP loan for the

Casino on April 2, 2020. The application was complete and submitted to the SBA through its

portal on April 3, 2020. On April 9, 2020, the SBA notified the Bank of its determination that the

Casino was not eligible for the PPP loan. On information and belief, the determination was based


                                               12
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 13 of 20 PageID #: 13




on the SBA’s no-casino rule. The Tribe also applied to the First National Bank in Sioux Falls for

PPP loans for the Tribal Lending Businesses. On April 23, 2020, the SBA notified the Bank of its

determination that FSST Financial Services, LLC is not eligible for a PPP loan. On information

and belief, the determination was based on the SBA’s no-lender rule. The Tribe anticipates a

similar determination will be forthcoming for FSST Management Services, LLC.

       59.     In the absence of immediate judicial relief from the SBA’s no-casino rule and no-

lender rule, the Tribal Businesses will irreparably lose their statutory right under the CARES Act

to participate in the PPP. Because of the SBA’s no-casino rule and no-lender rule, the Tribal

Businesses have already lost their statutory right to participate in the PPP’s first round of lending.

It is widely reported, and the Tribe anticipates and believes, that the second round of funding will

be expended almost immediately. See “PPP is Back … But Small-Business Owners Must Act

Fast,” Apr. 23, 2020, https://www.entrepreneur.com/article/349669. The extraordinary volume of

PPP loan applications submitted during the first round which led the government to refuse further

applications when the funds ran out in less than two weeks, the limited funding now available, the

uncertainty of any further appropriations, and the Tribal Businesses’ urgent need for economic

assistance, all require immediate judicial relief enjoining enforcement of the no-casino rule and

no-lender rule for the PPP.

       60.     It is in the public interest to ensure maximum participation in the PPP by all

statutorily eligible business concerns, including all Tribal business concerns. Axiomatically, the

public interest favors ensuring that the SBA’s administration of the PPP is accomplished in

accordance with the CARES Act passed by Congress and signed by the President. Federal

assistance available only through the PPP will allow Tribal Business employees to receive their

paychecks to buy groceries, pay their bills, support their families, inject capital into their


                                                 13
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 14 of 20 PageID #: 14




communities, and to not burden the other overstressed assistance programs of the federal, state and

tribal governments.

       61.     The PPP would provide $1,321,785 to supplement employees and ensure that they

can meet their basic needs during this pandemic, while allowing the Tribal Businesses to survive

in complete shutdown. Without assistance from the PPP, the Tribal Businesses will suffer

irreparable harm, face additional furloughs, and inevitably face permanent closure.

                                          CLAIM ONE

      (Declaratory and Injunctive Relief, 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-2202)

       62.     Plaintiff incorporates by reference and realleges herein the allegations contained in

the foregoing paragraphs of this Complaint.

       63.     The APA authorizes judicial review of federal agency actions. 5 U.S.C. § 702.

       64.     The APA provides that the reviewing Court shall hold unlawful and set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). It further provides that a reviewing

Court shall hold unlawful and set aside agency action, finding, and conclusions found to be in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right. 5 U.S.C. §

706(2)(C).

       65.     The CARES Act provides that “any … Tribal business concern … shall be eligible

to receive a [PPP] loan” during the covered period, subject only to the following qualifications:

the Tribal business concern meets the Act’s size requirement, makes the required good-faith

borrower certification, and was in operation as of February 15, 2020.

       66.     A “Tribal business concern” under the CARES Act by definition includes tribal

casinos and tribal lending businesses with 500 or fewer employees.


                                                14
 Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 15 of 20 PageID #: 15




       67.     The CARES Act does not authorize the Defendants to impose additional eligibility

criteria for the PPP such as a no-casino rule and the no-lender rule.

       68.     By excluding tribal lending businesses and most tribal casinos from PPP eligibility,

Defendants have acted in a manner that is arbitrary, capricious, an abuse of discretion, and not in

accordance with law, in violation of the CARES Act and the APA. Plaintiff is entitled to an order

declaring the same.

       69.     By excluding tribal lending businesses and most tribal casinos from PPP eligibility,

Defendants have acted in a manner that is in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right, in violation of the CARES Act and the APA. Plaintiff is

entitled to an order declaring the same.

       70.     Plaintiffs are entitled to a preliminary and permanent injunction enjoining

Defendants not to apply a no-casino rule or a no-lender rule for purposes of PPP loan eligibility

for Tribal business concerns under the CARES Act.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court:

         1.    Enter a declaratory judgment in favor of Plaintiff that Defendants’ implementation

 and enforcement of a no-casino rule for Tribal business concerns otherwise eligible for the PPP

 is arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with law.

         2.    Enter a declaratory judgment in favor of Plaintiff that Defendants’ implementation

 and enforcement of a no-casino rule for Tribal business concerns otherwise eligible for the PPP

 is in excess of Defendants’ statutory jurisdiction, authority, limitations, or short of statutory right.




                                                  15
Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 16 of 20 PageID #: 16




        3.    Enter a declaratory judgment in favor of Plaintiff that Defendants’ implementation

and enforcement of a no-lender rule for Tribal business concerns otherwise eligible for the PPP

is arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with law.

        4.    Enter a declaratory judgment in favor of Plaintiff that Defendants’ implementation

and enforcement of a no-lender rule for Tribal business concerns otherwise eligible for the PPP

is in excess of Defendants’ statutory jurisdiction, authority, limitations, or short of statutory right.

        5.    Preliminarily and permanently enjoin Defendants, their agents, employees,

successors, and all persons acting in concert or participating with them not to enforce, apply or

implement such laws against Plaintiff, and to prioritize Plaintiff’s application or re-application

for a PPP loan and the funding of such loan upon approval.

        6.    Award Plaintiff its costs, fees and expenses, and granting such other and further

relief as the Court may deem just and proper.



         Respectfully submitted this 23rd day of April, 2020,


                                              By: /s/ Seth Pearman
                                                  Seth Pearman
                                                  Attorney for Plaintiff

                                              Seth Pearman, Attorney General
                                              Flandreau Santee Sioux Tribe
                                              603 West Broad Avenue
                                              Flandreau, South Dakota 57028
                                              Telephone: (605) 573-4206
                                              Facsimile: (877) 508-0413
                                              spearman@fsst.org




                                                 16
Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 17 of 20 PageID #: 17




                                  John M. Peebles, pro hac vice pending
                                  Tim Hennessy, pro hac vice pending
                                  FREDERICKS PEEBLES & PATTERSON LLP
                                  2020 L Street, Suite 250
                                  Sacramento, California 95811
                                  Telephone: (916) 441-2700
                                  Fax: (916) 441-2067
                                  jpeebles@ndnlaw.com




                                    17
Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 18 of 20 PageID #: 18
                      Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 19 of 20 PageID #: 19
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
                                                                                                             The Hon. Jovita Carranza, Administrator, U.S. Small Business
Flandreau Santee Sioux Tribe                                                                                 Administration, and Hon. Steven Mnuchin, Secretary, U.S.
                                                                                                             Department of the Treasury (Both in their official capacities).
     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII         Moody County                                   &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Seth Pearman, Attorney General
Flandreau Santee Sioux Tribe
603 West Broad Avenue, Flandreau, SD 57028 (605) 573-4206

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          15 U.S.C. 636(a) and 15 U.S.C. 706
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Challenge to Unlawful Agency Action
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
04/23/2020
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
                   Case 4:20-cv-04070-RAL Document 1 Filed 04/23/20 Page 20 of 20 PageID #: 20
-65HYHUVH 5HY


                      ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6
                                                                $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

, D    3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
 E    &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
 F    $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

,,    -XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZ127(IHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\
         FDVHV

,,,   5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

,9      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV

9      2ULJLQ3ODFHDQ;LQRQHRIWKHVHYHQER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ±7UDQVIHU  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&
         6HFWLRQ
         0XOWLGLVWULFW/LWLJDWLRQ±'LUHFW)LOH  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVILOHGLQWKHVDPHGLVWULFWDVWKH0DVWHU0'/GRFNHW
         3/($6(127(7+$77+(5(,6127$125,*,1&2'(2ULJLQ&RGHZDVXVHGIRUKLVWRULFDOUHFRUGVDQGLVQRORQJHUUHOHYDQWGXHWR
         FKDQJHVLQVWDWXH

9,     &DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH'RQRWFLWHMXULVGLFWLRQDO
         VWDWXWHVXQOHVVGLYHUVLW\([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

9,,    5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

9,,, 5HODWHG&DVHV7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
       QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
